Citation Nr: 0638663	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-35 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and sister

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to 
February 1946.  While not indicated on his service discharge 
document, the file contains evidence that the veteran 
enlisted in the military in October 1942.  The veteran died 
in March 2004, and the appellant is his former spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.   At the hearing, 
the appellant submitted additional evidence and waived the 
right to have the evidence initially reviewed by the RO.  38 
C.F.R. § 20.1304.  

FINDINGS OF FACT

1. The appellant and the veteran were married in June 1953.

2. The appellant's marriage to the veteran was terminated by 
divorce in July 1986, after which they lived separately and 
never remarried each other.  

3. At the time of his death in March 2004, the veteran was 
not married to the appellant.  




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes are not 
met.  38 U.S.C.A. §§ 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  However, 
under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she should be recognized as the 
surviving spouse of the veteran in order to receive VA 
benefits.  She maintains that the veteran's service-connected 
mental disability (i.e., schizophrenia, which was evaluated 
as 100 percent disabling) was directly responsible for the 
cause of their divorce, and that his mental deficiencies 
should not be held against her in her claim for VA benefits.  

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006).  
The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in June 1953 and 
divorced in July 1986.  After their divorce, they lived 
separately and did not remarry each other.  The veteran died 
in March 2004.  Documents in the file include the marriage 
certificate, the divorce decree, the death certificate, the 
appellant's April 2004 application for VA benefits, and the 
appellant's testimony, which confirm that the veteran and 
appellant were divorced at the time of the veteran's death.  
For this reason, the law prohibits the appellant from 
receiving benefits as the surviving spouse of the veteran.  
38 U.S.C.A. §§ 101(3); 38 C.F.R. §§ 3.1(j), 3.50.

The appellant argues that the veteran "caused" their 
divorce on the basis of "mental cruelty" that was a 
manifestation of his service-connected disability.  The 
provision of 38 C.F.R. § 3.50, pertaining to a veteran's 
misconduct without the fault of the spouse, applies only when 
the veteran and spouse are separated, it does not apply when 
a veteran and spouse are divorced as in this case. 

Based upon the above reasons, once the veteran and appellant 
were divorced, the law does not recognize the appellant, a 
former spouse of the veteran, as a surviving spouse for the 
purpose of VA benefits.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of VA benefits is not established, and 
the appeal is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


